tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c uniform issue list apr legend financial_institution a savings account a cda cdb amount a amount b amount c amount d amount e ira x amount f 20u727023 page dear this is in response to your request dated the 60-day rollover requirement contained in sec_408 of the internal ‘supplemented the revenue code the code correspondence dated request in which you request a waiver of the following facts and representations have been submitted under penalty of perjury in support of the ruling requested _--years old and represent that you received a distribution from an you are individual_retirement_account ira x totaling amount a you assert that your failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to miscommunication and misunderstanding with financial_institution a which led to amount b being placed into a non-ira account in march the certificate of deposit cd in which ira x was invested was due to mature at approximately the same time you were due to receive funds from your mother’s estate you were advised by an employee of financial_institution a that you could combine funds from ira x with the inherited funds to jumbo cd and receive a more favorable rate of return than ira purchase a x was yielding you maintain that you were not aware of the tax consequences of moving funds from ira x to a non-ira cd you withdrew the entire amount amount a from of this amount amount b was deposited into savings account a a non- acting upon this advice on ira x ira account the balance of ira x amount c was disbursed to you upon receipt of the funds from your mother’s estate you withdrew amount d from savings account a amount d was combined with amount e which consisted of inherited and personal funds to purchase cd a cd a was subsequently moved to cd b where it remains to date the balance of the amount disbursed from the ira x amount f remains in savings account a based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount b contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code 2unu7270283 page sec_408 of the code defines and provides the rules applicable to ira ‘rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is other than an ira for the benefit of paid into an eligible_retirement_plan day after the date on which the such individual not later than the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 - sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of ss _ the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution page inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and d the time elapsed since the distribution occurred you have not presented any evidence to the service as to how any of the factors outlined in revproc_2003_26 affected your inability to timely roll over amount a or any portion thereof to an ira you have stated that the funds were combined with other non-ira funds to purchase cd a for the purpose of earning a higher return there is no evidence to suggest that you were unaware that the transaction was not a rollover or that you intended to rollover amount a into another ira on the contrary the fact that you co-mingled amount b with non- ira funds in order to purchase a high-yielding cd is indicative of an intent not to rollover therefore pursuant to sec_408 of the code the service declines to waive the 60-day rollover requirement with respect to the distribution of amount b from ira x no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative page if you wish to inquire about this ruling please contact address all correspondence to se t ep ra t3 at please sincerely yours vi rances v sloay manager employee pla technical group enclosures deleted copy of ruling letter notice of intention to disclose
